Citation Nr: 1746681	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-44 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION


The Veteran served on active duty from January 1960 to August 1962 with immediate reenlistment for a second period from August 1962 to April 1964.  During his second period of service he had a period of 321 days of lost service time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2017 Informal Hearing Presentation, the Veteran's representative asserted that the medical opinion expressed in the November 2014 VA Compensation and Pension examination was inadequate because it did not discuss relevant service treatment records or a September 2013 private examination report with a medical opinion which was positive to the Veteran's claim.  The Board agrees that the November 2014 VA opinion was inadequate.  However, the Board also notes that the September 2013 private medical opinion did not address relevant service treatment records which showed normal hearing test results by both voice and audiology testing and indications that complaints resolved during service.  As such, an additional medical opinion should be obtained.  

As way of background, service treatment records reflect normal voice testing at the time of the Veteran's enlistment in January 1960.  On multiple occasions in November 1960 the Veteran reported having dizzy spells and/or headaches with accompanying tinnitus.  Audiograms were performed in November and December 1960; some appear to show no hearing loss disability for VA purposes (see 38 C.F.R. § 3.385 (2016)), and some appear to show a hearing loss disability in one ear.  In November 1961 the Veteran reported intermittent episodes of dizziness over the last year with accompanying tinnitus until 4 to 5 months ago.  The tinnitus was no longer evident.  At the time of reenlistment in August 1962, audiological testing appears to show no hearing loss disability for VA purposes.  The Veteran also denied any ear, nose, or throat problems at the time of reenlistment.  It was noted that he had dizziness in 1961 but no attacks since.  Voice testing at the time the Veteran entered confinement in January 1964 and at the time of his punitive discharge in April 1964 was reportedly normal.  In connection with his punitive discharge examination the Veteran reported having no ear, nose, or throat trouble.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The Veteran should be afforded a VA audiology examination.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has diagnoses of current hearing loss and/or tinnitus disabilities.  

The examiner should also consider the service treatment records detailed above.  Of note, conversion of audiograms from ASA to ISO standards should be considered when necessary.    

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus is related to the Veteran's period of active duty service, including his reported noise exposure and in-service reports of tinnitus and decreased hearing.  

The examiner should also review the September 2013 private audiology examination and medical opinion.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

2.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the appeal must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

